DETAILED ACTION
Claims 1, 2, 4, 5, 7-20, 22, 23, 25-37 have been examined.  Claims 3, 6, 21, and 24 have been cancelled in amendment dated 4/9/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-12, 14, 17, 19, 20, 22, 25-30, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas et al. (US 2016/0371599, hereinafter Nicholas), in view of Intriligator et al. (US 2003/0220740, hereinafter Intriligator), further in view of Chakraborty (US 2014/0245443).

As per claim 1, Nicholas teaches the invention as claimed,  including a computer-implemented method comprising: 
receiving, at one or more central site servers from one or more data sources, historical data associated with a plurality of outcomes (i.e., analytics system receive operating data for a plurality of assets, the data include historical data, see at least Fig. 1, [0064], [0116]-[0124], [0132]-[0133], [0281]); 
generating, by the central site servers, a plurality of datasets from the historical data (i.e., identify set of operating data for the given occurrence of the given failure, generating response variable based on historical operating data, see at least [0192], [0196]); 
training, by the central site servers and using the datasets, a set of models to predict an outcome (i.e., train the failure model with the historical operating data and the generated response variable to define failure models that predicts failure, see at least [0192], [0196]-[0199], [0207]), wherein a particular model in the set of models comprises a plurality of sub-models corresponding to a hierarchy of components of an industrial asset (i.e., assets may include industrial machines, assets may include one or more components, one or more components may be grouped into a given subsystem, a respective predictive model that outputs a respective health metric for one or more subsystem of the asset, the outputs of each subsystem-level predictive model may be combined to generate an asset-level health metric, a failure model for each subsystem of the asset, which may then be utilized to determine an asset-level failure model, see at least [0061], [0075], [0076], [0175], [0205]); 
combining, by the central site servers, the set of models into an ensemble model (i.e., individual failure models may be combined into health-metric model, see at least [0206]-[0208]); and 
transmitting, from the central site servers, the ensemble model to one or more remote sites (i.e., transmit the defined predictive model to at least one asset, see at least [0213], [0225]); 
wherein each of the remote sites is configured to: 
receive at least one of real-time data and historical data associated with operation of the remote site (i.e., each asset include a local analytic device, the local analytic device receives particular sensor and/or actuator data, see at least [0218], 0222]); and 
predict, using at least one of a customized model and the ensemble model, an outcome based on the at least one of real-time data and historical data (i.e., execute a predictive model to determine likelihood of a failure, see at least [0217], [0218], [0229]).  
Nicholas does not explicitly teach wherein each of the remote sites is further configured to: generate an uncertainty factor based on a lack of information about the predicted outcome; and determine whether a shutdown of an asset is warranted based at least in part on the uncertainty factor.  
Intriligator teaches generate an uncertainty factor (i.e., a weighted prediction based on some measures of certainty, see at least [0314]); and determine whether a shutdown of an asset is warranted based at least in part on the uncertainty factor (i.e., initiating a set of mitigating actions, including shut downs of equipment, based on prediction, see at least [0262], [0266], [0270], [0274]).
Chakraborty teaches generate an uncertainty factor based on a lack of information about a predicted outcome (i.e., uncertainty is calculated based on total number of data samples available to be used in the prediction analysis, having fewer data points than needed to make a statistically significant prediction raises uncertainty, see at least [0054], [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholas such that each of the remote sites is further configured to: generate an uncertainty factor based on a lack of information about the predicted outcome similarly taught by Intriligator and Chakraborty. It is known in the art that uncertainty affects a prediction (see at least [0314] of Intriligator, and [0054], [0101] of Chakraborty) and having fewer data points than needed to make a statistically significant prediction raises uncertainty (see at least [0054], [0101] of Chakraborty).  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholas to determine whether a shutdown of an asset is warranted based at least in part on the uncertainty factor as similarly taught by Intriligator because Nicholas teaches predictions of failure of assets and taking actions based on the prediction (see at least [0015], [0217], [0218] of Nicholas), and it is known in the art that one action to take in light of predicted failure is to shut down the asset, and the prediction can be based on an uncertainty factor (see at least [0314] of Intriligator).

As per claim 2, Nicholas teaches wherein the historical data associated with the plurality of outcomes comprises at least one of historical asset failure data, maintenance log data, and environmental data (i.e., data include abnormal-condition data, environment data).  

As per claim 4, Nicholas teaches wherein a particular predicted outcome comprises at least one of a prediction that an asset or a component of an asset is likely to fail, a prediction that an asset or a component of an asset is likely to require maintenance, a prediction of uptime of an asset or a component of an asset, and a prediction of productivity of an asset or a component of an asset (i.e., likelihood of a failure, likelihood that an asset will complete a task, see at least [0015], [0206], [0229]). 

  As per claim 7, Nicholas teaches wherein the real-time data and historical data associated with the operation of the remote site comprise one or more of sensor data associated with operation of equipment at the remote site, and environmental data (i.e., sensor data, environmental data, see at least [0119]-[0121], [0133]).
As per claim 8, Nicholas teaches wherein the remote sites comprise industrial sites associated with at least one of oil exploration, gas exploration, energy production, mining, chemical production, drilling, refining, piping, automobile production, aircraft production, supply chains, and general manufacturing (i.e., assets include transportation machines, industrial machines (mining equipment, factory automation), see at least [0061], [0070], [0080]).

As per claim 9, Nicholas teaches wherein each of the remote sites is configured to transmit to one or more of the central site servers feedback data associated with a model used by the remote site (i.e., while a given asset is operating in accordance with a model-workflow pair, the given asset may also continue to provide operating data to the remote computing system, see at least [0025], [0236]). 

As per claim 10, Nicholas teaches receiving, at the central site servers from one or more of the remote sites, the feedback data associated with a model used by the remote site (i.e., while a given asset is operating in accordance with a model-workflow pair, the given asset may also continue to provide operating data to the remote computing system, see at least [0025], [0236]); and
updating, by the central site servers, the ensemble model based on the feedback data (i.e., the remote computing system may modify the aggregate model-workflow pair, see at least [0025], [0179], [0236]).  

As per claim 11, Nicholas teaches wherein the receiving of the feedback data from each of the remote sites occurs asynchronously based on network connectivity of the remote site (i.e., while a given asset is operating in accordance with a model-workflow pair, the given asset may also continue to provide operating data to the remote computing system, asset transmit data according a data-transmission scheme that is based on conditions of the communication network, see at least [0024], [0025], [0141], [0236], [0277], [0278]).

As per claim 12, Nicholas teaches transmitting, from the central site servers, the updated ensemble model to one or more of the remote sites (i.e., transmit modified model to assets, see at least [0213], [0252]).

As per claim 14, Nicholas teaches wherein a particular remote site is configured to train a customized model used by the remote site to predict an outcome using at least one of real-time data and historical data associated with one or more assets at the particular remote site (i.e., local analytics devices configured to dynamically update health metrics based on updated operating data, see at least [0223]). 

As per claim 17, Nicholas teaches wherein combining the set of models into the ensemble model comprises: determining a weighting of each model in the set of models based on a predictive power of the model (i.e., attributing weight to individual probabilities output by the individual failure models, see at least [0208]); and combining the set of models into the ensemble model based at least in part on the weighting of the models (see at least [0207], [0208]). 

As per claims 19, 20, 22, 25-30, 32, and 35, these are the system claims of method claims 1, 2, 4, 7-12, 14, and 17.  Therefore, claims 19, 20, 22, 25-30, 32, and 35 are rejected using the same reasons as claims 1, 2, 4, 7-12, 14, and 17.

As per claim 37, this is the non-transitory computer-readable medium claim of claim 1.  Therefore, claim 37 is rejected using the same reasons as claim 1. 

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas, in view of Intriligator, further in view of Chakraborty, further in view of Sustaeta et al. (US 2009/0204234, hereinafter Sustaeta).

As per claim 5, Nicholas does not explicitly teach wherein a particular predicted outcome comprises a decision relating to underwriting, pricing, or feature activation of an insurance or financial product associated with an industrial activity or installation.
Sustaeta teaches a particular predicted outcome comprises a decision relating to underwriting, pricing, or feature activation of an insurance or financial product associated with an industrial activity or installation (i.e., employing machine diagnostic and/or prognostic information in connection with optimizing an overall business operation, in making investment decisions, see at least [0011], [0016], [0085], [0086], [0130]-[0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholas such that a particular predicted outcome comprises a decision relating to underwriting, pricing, or feature activation of an insurance or financial product associated with an industrial activity or installation as similarly taught by Sustaeta in order to use machine prognostic information to optimize business operation (see at least [0011], [0016], [0085], [0086], [0130]-[0135] of Sustaeta).

As per claim 23, this is the system claim of method claim 5.  Therefore, claim 23 is rejected using the same reason as claim 5.

Claims 13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas, in view of Intriligator, further in view of Chakraborty, in view of Oka et al. (US 2013/0066815, hereinafter Oka).

As per claim 13, Nicholas does not explicitly teach wherein data transmitted between the central site servers and the remote sites is compressed prior to transmission. 
Oka teaches data transmitted between the central site servers and the devices is compressed prior to transmission (see at least [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholas such that data transmitted between the central site servers and the remote sites is compressed prior to transmission as similarly taught by Oka to reduce bandwidth required to transmit the data (see at least [0022] of Oka).

As per claim 31, this is the system claim of method claim 13.  Therefore, claim 31 is rejected using the same reason as claim 13.

Claims 15 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas, in view of Intriligator, further in view of Chakraborty, in view of Miao et al. (US 2015/0242760, hereinafter Miao), further in view of Poulin (US 2014/0245207).

As per claim 15, Nicholas does not explicitly teach wherein a particular remote site is configured to transmit to one or more of the central site servers a particular model used by the remote site, wherein the particular model is designated as shareable or not shareable with other remote sites.
Miao teaches a particular remote site is configured to transmit to one or more of central site servers a particular model used by the remote site (i.e., transmit personalized machine learning models to a server, see at least [0016], [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholas such that a particular remote site is configured to transmit to one or more of the central site servers a particular model used by the remote site as similarly taught by Miao such that a global model can be updated using the particular model used by the remote site (see at least [0016], [0017] of Miao).
Poulin teaches a particular model is designated as shareable or not shareable with other remote sites (i.e., sharing level for a model, public or private, [0039], [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholas such that the particular model is designated as shareable or not shareable with other remote sites as similarly taught by Poulin to allow control over whether a model is shared or not (see at least [0039], [0040] of Poulin).

As per claim 33, this is the system claim of method claim 15.  Therefore, claim 33 is rejected using the same reason as claim 15.

Claims 16 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas, in view of Intriligator, further in view of Chakraborty, in view of Mann et al. (US 8,438,122).

As per claim 16, Nicholas does not explicitly teach wherein fees paid by a particular remote site for use of the ensemble model are based on at least one of the particular remote site providing a model to the central site servers, the particular remote site providing data associated with usage of a model to the central site servers, and an amount of usage of the ensemble model by the particular remote site. 
Mann teaches fees paid by a particular remote site for use of a predictive model is based on an amount of usage of the model by the particular remote site (i.e., the training model can be offered for use by other client computing systems in exchange for a fee, in one example, a licensing fee is charged on a pay-per-use basis, see at least column 10, lines 62-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholas such that fees paid by a particular remote site for use of the ensemble model are based on at least one of the particular remote site providing a model to the central site servers, the particular remote site providing data associated with usage of a model to the central site servers, and an amount of usage of the ensemble model by the particular remote site as similarly taught by Mann because it is known in the art to charge a fee for using a product as it cost money and resources to create the product.  

As per claim 34, this is the system claim of method claim 16.  Therefore, claim 34 is rejected using the same reason as claim 16.

Claims 18 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas, in view of Intriligator, further in view of Chakraborty, in view of Fedtke (US 2009/0282036).

As per claim 18, Nicholas does not explicitly teach pre-processing, by the central site servers, historical data to anonymize information that could identify a person or entity.
Fedtke teaches processing, by a server, historical data to anonymize information that could identify a person or entity (i.e., anonymize dump and log files, see at least [0004], [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholas to pre-process, by the central site servers, historical data to anonymize information that could identify a person or entity as similarly taught by Fedtke to prevent access to confidential or security-critical information (see at least [0020] of Fedtke).

As per claim 36, this is the system claim of method claim 18.  Therefore, claim 36 is rejected using the same reason as claim 18.

Response to Arguments
Rejection of claims under §103: 
Applicant argued that that the cited portions of Intriligator do not teach an array of remote sites being specifically configured in any particular manner. Applicant further argued that the cited portions of Intriligator '740 do not teach an array of remote sites, each being configured to generate an “uncertainty factor.” Applicant argued that there is no reason to believe that a person of skill in the art pertaining to Nicholas '599 would be motivated to look to Intriligator '740 or to combine any of the teachings of Nicholas '599 with the space weather prediction system and method of Intriligator '740.  Applicant argued that it would not make sense for one of skill in the art of Applicant's claimed invention to look first to the "Aggregate Predictive Model & Workflow" of Nicholas '599, then to the "space weather prediction system and method" of Intriligator '740. Applicant argued that it would also not make sense for one of skill in the art to combine either of these two references with the "Cyber Defense Systems and Methods" of Chakraborty '443, much less all three of these disparate references together piecemeal, in the manner suggested.
Applicant’s arguments have been fully considered, but Examiner respectfully disagrees. Nicholas is relied upon to teach each of the remote sites is configured to predict using at least one of a customized model and the ensemble model, an outcome based on the at least one of real-time data and historical data (i.e., each asset include a local analytic device, the local analytic device executes a predictive model to determine likelihood of a failure, see at least [0217], [0218], [0229]).  Intriligator and Chakraborty are directed to prediction systems. It would have been obvious to one of ordinary skill in the art to look to art such as Intriligator and Chakraborty, to modify Nicholas to perform further analysis on the prediction, such as generating an uncertainty factor based on a lack of information about the predicted outcome, as uncertainty affects a prediction (see at least [0314] of Intriligator, and [0054], [0101] of Chakraborty) and having fewer data points than needed to make a statistically significant prediction raises uncertainty (see at least [0054], [0101] of Chakraborty). Further, it would have been obvious to one of ordinary skill in the art to look to prior art such as Intriligator to modify Nicholas to determine whether a shutdown of an asset is warranted based at least in part on the uncertainty factor because Nicholas teaches predictions of failure of assets and taking actions based on the prediction (see at least [0015], [0217], [0218] of Nicholas), and it is known in the art that one action to take in light of predicted failure is to shut down the asset, and the prediction can be based on an uncertainty factor (see at least [0314] of Intriligator). 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121